Citation Nr: 0534738	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  97-31 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of an injury of the lumbar and thoracic spine with fracture 
of L3 transverse process and degenerative disc disease L2-L3, 
evaluated as 40 percent disabling, prior to December 26, 
2000.

2.  Entitlement to an increased evaluation for the residuals 
of an injury of the lumbar and thoracic spine with fracture 
of L3 transverse process and degenerative disc disease L2-L3, 
evaluated as 60 percent disabling, from December 26, 2000, 
forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel

INTRODUCTION

The veteran had active military service from June 1945 to 
July 1946 and August 1950 to September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased evaluation of the 
veteran's service-connected lumbar spine disability, 
evaluated as 20 percent disabling.  Jurisdiction over the 
matter was transferred to the Oakland, California, RO during 
the pendency of the appeal.

By a rating action dated in March 2003, the 20 percent 
disability rating assigned for the veteran's lumbar spine 
disability was increased to 40 percent, effective from 
November 1996.  An August 2003 rating action subsequently 
awarded the veteran a 60 percent disability rating for his 
lumbar spine disability and a total disability evaluation 
based on individual unemployability.  The effective date of 
the increases was April 26, 2002.  Thereafter, in a rating 
action dated in September 2003, the date of December 26, 
2000, was assigned as the effective date for the 60 percent 
rating for the residuals of an injury of the lumbar and 
thoracic spine with fracture of L3 transverse process and 
degenerative disc disease L2-L3.


FINDINGS OF FACT

1.  For the period prior to December 26, 2000, there is no 
evidence that the veteran's low back disability resulted in 
unfavorable ankylosis of the lumbar spine; or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.

2.  For the period since December 26, 2000, there is no 
evidence that the veteran's low back disability has resulted 
in unfavorable ankylosis of the entire spine, or residuals of 
a fracture of the vertebra requiring bedrest or a long leg 
cast.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 
percent for the residuals of an injury of the lumbar and 
thoracic spine with fracture of L3 transverse process and 
degenerative disc disease L2-L3 has not been demonstrated for 
the period prior to December 26, 2000.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (2002).

2.  The criteria for a disability evaluation in excess of 60 
percent for the residuals of an injury of the lumbar and 
thoracic spine with fracture of L3 transverse process and 
degenerative disc disease L2-L3 has not been demonstrated for 
the period since December 26, 2000.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (2002), Diagnostic Codes 5285, 5286, 5289, 
5292, 5293, 5295 (2003), Diagnostic Codes 5235, 5241, 5242, 
5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By letters dated in March and October 2003, the RO advised 
the veteran of the essential elements of the VCAA.  The 
veteran was advised that VA would make reasonable efforts to 
help him get the evidence necessary to substantiate his claim 
for an increased rating, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was advised of the type(s) of evidence needed 
to establish his claim for a higher disability evaluation.  
Finally, in its October 2003 letter, the RO specifically 
informed the veteran that he should submit any evidence or 
information in his possession that he felt pertained to his 
claim.  The March and October 2003 letters therefore provided 
notice of all four notice elements that were discussed above.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The June 1997 rating decision, July 1997 Statement of the 
Case (SOC), and Supplemental Statements of the Case (SSOCs) 
dated in April 2000, March 2003, and October 2003 
collectively notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claim for an increased rating.  
The March 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  


Outpatient treatment records from the Fresno VA Medical 
Center (VAMC) and the Palo Alto VAMC have been obtained.  
Records and reports received from J.B. Arakalian, D.C, T.C. 
Watson, M.D., J.M. Lindauer, M.D., and Chiro-Health, Inc., 
have also been considered.  The veteran has not identified 
any additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded 
VA examinations in July 1999 and June 2003 for the purpose of 
determining the nature and severity of his low back 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that the 
March 2003 notice was not given prior to the initial 
adjudication of the claim on appeal, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2003 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in March 2003.  


Increased ratings

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  See, e.g., VAOPGCPREC 7-2003.  
The effective-date rule established by 38 U.S.C.A. § 5110(g), 
however, prohibits the application of any liberalizing rule 
to a claim prior to the effective date of such law or 
regulation.  The veteran does get the benefit of having both 
the old regulation and the new regulation considered for the 
period after the change was made.  See Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), to the extent it held that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to appellant should apply).  See also VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2005).

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5285, which pertained to residuals of 
fractured vertebra, a 100 percent rating could be assigned 
when there are residuals of a fracture of the vertebra with 
cord involvement, resulting in the veteran either being 
bedridden or requiring long leg braces.  A 60 percent rating 
was without cord involvement; abnormal mobility requiring 
neck brace (jury mast).  In other instances, the disability 
was rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5286, which pertained to complete bony 
fixation (ankylosis) of the spine, provided that a 100 
percent rating would be assigned where there is complete bony 
fixation of the spine (ankylosis) at an unfavorable angle 
with marked deformity and involvement of major joints (Marie-
Strumpell type) or without other joint involvement (Bechterew 
type).  A 60 percent rating would be assigned if the 
ankylosis was in a favorable angle.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5289, which pertained to ankylosis of the 
lumbar spine, a 50 percent disability evaluation was assigned 
for unfavorable ankylosis.  A 40 percent was assigned if the 
ankylosis was determined to be favorable.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5292, which pertained to limitation of motion 
of the lumber spine, evaluations were assigned as follows:

Severe...................................
.......... ...........40 
Moderate.................................
.......... .........20 
Slight...................................
.......... ............10

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Diagnostic Code 5295, which pertained to lumbosacral strain, 
evaluations were assigned as follows: 

Severe; with listing of the whole spine 
to the opposite side, positive 
Goldwaithe's sign, marked limitation of 
forward bending in the standing position, 
loss of lateral motion with osteo-
arthritic changes, or narrowing or 
irregularity of the joint space, or some 
of the above with abnormal mobility on 
forced motion. ................... 40

With muscle spasm on extreme forward 
bending, 
loss of lateral spine motion, unilateral, 
in standing position ...................................................... 
20

With characteristic pain on motion 
...................... 10

With slight subjective symptoms only 
.................... 0

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief.................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
....... 20

Mild.....................................
........................................  
10

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec.  4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2005).

Service connection for the residuals of an injury of the 
lumbar and thoracic spine with fracture of L3 transverse 
process and degenerative disc disease L2-L3 was granted in 
February 1982.  A 20 percent disability was assigned.  The 
rating was subsequently reduced to 10 percent in September 
1984.  Thereafter, by a rating action dated in October 1993, 
the 10 percent disability rating assigned to the veteran's 
low back disability was increased to 20 percent, effective 
from October 1993.  That rating remained in effect until the 
veteran filed his claim for an increased evaluation in 
November 1996.  As discussed above, the 20 percent disability 
rating assigned for the veteran's lumbar spine disability was 
increased to 40 percent, effective from November 1996, and 
further increased to 60 percent disabling, effective from 
December 26, 2000.  

On review of the record, the Board finds that the criteria 
for an evaluation in excess of 40 percent for the period 
prior to December 26, 2000, have not been met.  The veteran 
is already receiving the maximum rating for loss of range of 
motion of the lumbar spine under the "old" rating criteria.  
Even considering any complaints of weakness, fatigability, or 
loss of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable).  The veteran is also 
receiving the maximum schedular rating for chronic 
lumbosacral strain under Diagnostic Code 5295.  Further, as 
there is no evidence that the residuals of veteran's 
fractured vertebra resulted in a demonstrable deformity of 
the vertebral body, the assignment of an additional 10 
percent disability rating under Diagnostic Code 5285 would be 
inappropriate.  Therefore, the only means by which a higher  
rating could be assigned would be if there is evidence 
unfavorable ankylosis of the lumbar spine; or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  

There is no evidence of unfavorable ankylosis of the lumbar 
spine.  VA examinations conducted in July 1999 and June 2003 
both establish that the veteran retains some motion of the 
lumbar spine.  VA outpatient treatment records and records 
from Dr. Arakalian demonstrate the same.  A higher disability 
evaluation under the "old" Diagnostic Code 5286 or 5289 
would be inappropriate.

With respect to the question as to whether a higher (60 
percent) rating could be assigned for intervertebral disc 
syndrome for the period prior to December 26, 2000, there is 
no evidence of the veteran experiencing pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings.  An October 1996 treatment note from a 
Dr. D. Knowles indicated that the veteran experienced severe, 
recurring attacks of low back pain (intervertebral disc 
syndrome) and had difficulty standing in place for more than 
five minutes.  Such symptoms are clearly contemplated in the 
40 percent rating the veteran was receiving.  The symptoms to 
support a higher (60 percent) rating were not discussed, 
however.  The treatment records and reports from Dr. 
Arakalian are also absent such findings.  Indeed, when he was 
examined in July 1999 VA examination, there was no evidence 
of muscle spasm.  Both the knee and ankles reflexes were 
present and active at two plus.  Straight leg raising was to 
80 degrees bilaterally with no discomfort.  There is also no 
evidence that the veteran suffers from mild, incomplete 
paralysis of the sciatic or peroneal nerve.  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8521.  In other words, for 
the period prior to December 26, 2000, the Board finds that a 
disability evaluation in excess of 40 percent under the 
rating criteria for intervertebral disc syndrome would not 
yield a higher rating.

With respect to his claim for a higher disability evaluation 
since December 26, 2000, the Board notes that the residuals 
of the veteran's injury of the lumbar and thoracic spine with 
fracture of L3 transverse process and degenerative disc 
disease L2-L3 is currently evaluated as 60 percent disability 
under the "old" Diagnostic Code 5293.  A 60 percent 
disability rating is the maximum schedular rating available 
for intervertebral disc syndrome under the "old" or "new" 
criteria.  A higher rating may not be assigned.  The veteran 
is also receiving in excess of the maximum schedular rating 
for lumbosacral strain and loss of range of motion of the 
lumbar spine under the "old" and "new" rating criteria.  
As the veteran complained of pain on motion and weakness of 
the lumbar spine at his VA examinations, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45 as 
interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, since the veteran is receiving the maximum schedular 
rating for limitation of motion of the lumbar spine, there is 
no basis for a higher rating greater based on limitation of 
motion due to any functional loss.  Johnston v. Brown, 10 
Vet. App. 80 (1997).  

Consideration has also been given to alternate rating codes 
that could provide a higher disability evaluation.  As noted 
above, a higher (100 percent) disability rating could be 
assigned under the "old" Diagnostic Code 5286 or "new" 
Diagnostic Code 5241 if there is evidence of unfavorable 
ankylosis of the entire spine.  Such has not been shown in 
the present case.  There is also no evidence that the 
residuals of the veteran's fractured vertebra (L3) resulted 
in cord involvement requiring bedrest or a long leg cast, 
which must be shown to assign a 100 percent rating under the 
"old" Diagnostic Code 5285.  A higher rating under these 
alternate rating codes would therefore be unwarranted.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his service-connected 
low back disability.  There is also no objective evidence 
that the veteran's low back disability has caused marked 
interference with employment.  Having reviewed the record 
with these mandates in mind, the Board finds no basis for 
further action.  See VAOPGCPREC 6-96.

ORDER

Entitlement to an increased evaluation for the residuals of 
an injury of the lumbar and thoracic spine with fracture of 
L3 transverse process and degenerative disc disease L2-L3, 
evaluated as 40 percent disabling prior to December 26, 2000, 
is denied.

Entitlement to an increased evaluation for the residuals of 
an injury of the lumbar and thoracic spine with fracture of 
L3 transverse process and degenerative disc disease L2-L3, 
evaluated as 60 percent disabling from December 26, 2000, 
forward is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


